Exhibit AMENDED AND RESTATED BYLAWS OF TIER TECHNOLOGIES, INC. Amended and Restated January 18, 2009 TABLE OF CONTENTS Page ARTICLE I – STOCKHOLDERS 1.1 Place of Meetings 1 1.2 Annual Meeting 1 1.3 Special Meetings 1 1.4 Notice of Meetings 1 1.5 Voting List 2 1.6 Quorum 2 1.7 Adjournments 2 1.8 Voting and Proxies 2 1.9 Action at Meeting 3 1.10 Nomination of Directors 3 1.11 Notice of Business at Annual Meetings 5 1.12 Conduct of Meetings 7 1.13 Consent Solicitation 8 ARTICLE II – DIRECTORS 2.1 General Powers 10 2.2 Number of Directors 10 2.3 Election of Directors; Term; Qualifications 10 2.4 Quorum 10 2.5 Action at Meeting; Organization 10 2.6 Adjournment 10 2.7 Removal 11 2.8 Vacancies 11 2.9 Resignation 11 2.10 Regular Meetings 11 2.11 Special Meetings 12 2.12 Notice of Special Meetings 12 2.13 Meetings by Conference Communications Equipment 12 2.14 Action by Consent 12 2.15 Committees 12 2.16 Compensation of Directors 13 ARTICLE III – OFFICERS 3.1 Titles 13 3.2 Election 14 3.3 Qualification 14 3.4 Tenure 14 3.5 Inability to Act 14 3.6 Resignation and Removal 14 3.7 Vacancies 14 3.8 Chairman of the Board 15 Amended and Restated January 18, 2009 3.9 President; Chief Executive Officer 15 3.10 Vice Presidents 15 3.11 Secretary and Assistant Secretaries 15 3.12 Treasurer and Assistant Treasurers 16 3.13 Salaries 16 ARTICLE IV – CAPITAL STOCK 4.1 Issuance of Stock 16 4.2 Stock Certificates; Uncertificated Shares 16 4.3 Transfers 17 4.4 Lost, Stolen or Destroyed Certificates 17 4.5 Record Date 18 ARTICLE V – INSPECTION OF CORPORATE RECORDS 5.1 Inspection by Directors 18 5.2 Inspection of Corporate Records by Stockholders 18 5.3 Inspection of Bylaws by Stockholders 19 5.4 Written Form 19 ARTICLE VI – GENERAL PROVISIONS 6.1 Fiscal Year 19 6.2 Corporate Seal 19 6.3 Waiver of Notice 19 6.4 Voting of Securities 20 6.5 Evidence of Authority 20 6.6 Certificate of Incorporation 20 6.7 Severability 20 6.8 Pronouns 20 ARTICLE VII – AMENDMENTS 20 Amended and Restated January 18, 2009 ARTICLE I STOCKHOLDERS 1.1Place of Meetings. All meetings of stockholders shall be held at such place as may be designated from time to time by the Board of Directors, the Chairman of the Board, the Chief Executive Officer or the President or, if not so designated, at the principal office of the corporation. 1.2Annual Meeting.
